DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments and amendments filed on March 1st, 2022 have been fully considered but they are not persuasive. Regarding the amendment to claim 1, the skirt extending downwardly from the second engagement edge of the hood is taught by Chang. In figure 1 of Chang, cover 300 has a lower edge that circumscribes the top edge of case 200. The lower edge of cover 300 is dimensioned so that the upper edge of case 200 fits within the perimeter of the lower edge. This can be further seen in figure 8 with the unlabeled member that extends below the sealing member 340 from cover 300. This unlabeled member circumscribes the perimeter of case 200. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 2016/0174519 A1).
Regarding claim 1, Chang discloses a cage for housing laboratory animals, said cage comprising: 
a basin (Fig. 1, case 200) and a hood (Fig. 3, cover 300) which is configured for removable attachment on said basin (Fig. 3, cover 300 can be separated from case 200); 
wherein said hood and said basin, with said hood positioned over said basin, define an inner space, which is closed and not accessible from the outside (Fig. 1, cover 300 fully encloses case 200 and inside of case 200 cannot be accessed); 
wherein said basin comprises a substantially flat bottom wall and a plurality of side walls, each joined to said bottom wall and reciprocally joined in pairs to define a first support edge (Fig. 14, bottom of case 200 is flat and is joined on four sides to sidewalls which define support edges);
wherein said hood is in the shape of a tray to define a second engagement edge and comprises a main cover wall (Fig. 14, hood 300 is in the shape of a tray. Where the hood meets the case can be considered the second engagement edge);
a skirt extending downwardly from the second engagement edge of the hood wherein the second engagement edge and the skirt are configured and dimensioned to receive the first engagement surface (Figs. 1 and 8, cover 300 has a lower edge that circumscribes the top edge of case 200. The lower edge of cover 300 is dimensioned so that the upper edge of case 200 fits within the perimeter of the lower edge);

said first support edge and second engagement edge are opposed to each other and are circumscribed by the skirt (Fig. 14, support edge formed by sidewalls can be considered opposite of second engagement edge formed by junction of the hood 300 and case 200. The second engagement edge circumscribes case 200);
	Chang discloses the claimed invention except for with said basin positioned over a support plane, the maximum distance between said first support edge and said support plane is less than or at most equal to 110 mm, and in that, at a portion of said bottom wall the surface of which is equal to at least 50% of the floor surface of said bottom wall, the minimum vertical height which is available for said laboratory animals is no less than 127 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the dimensions of the cage to these values or any other value to purposes of design requirements, cost savings, strength, durability etc., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 2, Chang discloses the claimed invention except for the maximum distance between the outer surface of said main cover wall and said support plane is no greater than 143 mm.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the distance between the outer surface the main cover wall In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Chang discloses at least one feeder lid positioned in said inner space (Fig. 3, feed container 600 is attached to the cover 300 and is suspended inside of the interior space of case 200), and in that a projection of said feeder lid on said bottom wall at least partially falls in said portion of said bottom wall (Fig. 3, feed container 600 is narrower than width of case 200).
	Regarding claim 4, Chang discloses the claimed invention except for at the portion of projection on said bottom wall of said feeder lid, which falls outside said portion of said bottom wall, the minimum vertical height which is available for said laboratory animals is no less than 63 mm. 
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to dimension the cage to allow for a minimum amount of vertical light available to be 63 mm or any other value to purposes of design requirements, cost savings, strength, durability etc., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
	Regarding claim 5, discloses a hood that comprises a plurality of side walls each joined to said main cover wall and reciprocally joined in pairs to define said second engagement edge and give said hood said tray shape (Fig. 14, four sidewalls are 
Regarding claim 6, Chang discloses a basin and a hood each having a substantially rectangular plan shape (Fig. 14, both the hood 300 and case 200 having a rectangular shape with rounded corners).
	Regarding claim 7, Chang discloses a hood that defines at least one depression adapted to accommodate, outside said space, a container, for providing drinking liquids to said animals (Fig. 3, opening portion 310 is adapted to accommodate a feed container 600).
Regarding claim 8, Chang discloses a hood that defines at least two air intakes for introducing into, and discharging from, said inner space ventilated and/or forced air, respectively (Pg. 1, [0030]: “The cover or the case may also have air flow portions respectively connected to an air supply source and an air discharge source to supply fresh air to the breeding space or discharge contaminated air present in the breeding space”).
Regarding claim 9, Chang discloses a hood defines at least one grid-shaped portion (Fig. 1, filter 400 is substantially grid-shaped).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Chang (US Pub. 2016/0174519 A1) in view of Loyd (US Pub 2015/0334986 A1).
Regarding claim 10, Chang discloses the claimed invention except for a shelf for housing laboratory animals, wherein said shelf is shaped so as to contain a plurality of housing cages stacked in a vertical space, characterized in that said shelf comprises at 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the cage of Chang to include the shelves of Loyd. Doing so would allow for storage of a greater number of cages in a given space.
Chang as modified does not disclose that no portion of the highest cage exceeds more than 2000 mm from the ground beneath the plurality of stacked housing cages.
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to set the height of the shelf rack to 2000 mm or any other value to purposes of design requirements, cost savings, strength, durability etc., since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY HOOPER MUDD whose telephone number is (571)272-5941. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY HOOPER MUDD/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642